Maxwell, J.
In 1879, the plaintiff in error accepted a draft for $300, drawn by the defendant. The plaintiff in error in his answer admits the acceptance, but alleges that it was made for the sole purpose of enabling him to draw against .the same, which he has failed to do, and that therefore it is without consideration. A verdict was rendered against him in the court below, upon which judgment was rendered. The only question to be considered is, does the testimony sustain the verdict? It appears from the record, that in December, 1879, Gibson was indebted to the defendant in error in about the sum of $700; that at that time he *278asked an extension of the time of payment of $300, which was granted, and the acceptance'in question made; that afterwards a new note for the remainder of the debt was given, which has been paid. There is no dispute as to these facts, so that the only question before the jury was, whether or not the plaintiff in error had paid the $300, for which the acceptance was - made. All the testimony, including that of the plaintiff himself, tends to show that he has not paid the same or any part thereof. In no case will a verdict be set aside unless it is clearly wrong. But this is fully sustained by the evidence, and it is evident that justice has been done. There is no error in the record, and the judgment is affirmed.
Judgment aeeirmed.